On November 9, 1998, movant, Disciplinary Counsel, filed a motion for this court to issue an order requiring respondent, Norman Clyde Hartsel, to appear and show cause why respondent should not be held in contempt for failure to obey the court’s June 18, 1998 order suspending him from the practice of law on an interim basis upon conviction of a felony. Upon consideration thereof,
IT IS ORDERED by this court that the motion be, and is hereby granted to the extent that respondent show cause by filing a written response with the Clerk of this court on or before twenty days from the date of this order why he should not be found in contempt.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.